UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1630


In re: JOSEPH WITCHARD,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:18-cv-01236-HMH)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joseph Witchard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Joseph Witchard petitions for a writ of mandamus, seeking an order directing the

district court to grant his 28 U.S.C. § 2241 (2012) petition, vacate his criminal judgment,

and release him from custody. We conclude that Witchard is not entitled to mandamus

relief.

          Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only

when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). Further, mandamus may not be used as a

substitute for appeal. In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

          The relief sought by Witchard is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis and grant Witchard’s motion for

leave to file a mandamus petition, we deny the petition for writ of mandamus. We deny

Witchard’s motion to enjoin his transfer. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                              2